Opinion by
Mr. Justice Walling,
Plaintiff brought this suit to recover damages for the death of hér husband.
The main line of defendant’s railway extends from Philadelphia to Washington, passing through the City of Chester in an easterly and westerly direction, and having there a passenger station known as Lamokin station. There is at that place four main tracks, on the south side of which is the station. To the north of the tracks and opposite the station is a shelter for the convenience of passengers. Between the north track, which we will call west hound, and this shelter there is a platform extending some distance along the track and about 23 feet wide; the part thereof adjoining the track being-of gravel and that adjoining the shelter of plank; and used as a station platform. A short distance east of the station is an overhead crossing known as Pennell Bridge, *302by which the public cross from one side of the tracks to the other. There is no evidence to show that people were permitted to cross the tracks at grade. From a point about opposite the center of the shelter a switch or side track branches from said north main track and extends westerly through a corner of said gravel platform, and thence curving to the north joins the Chester Creek Railroad, a branch of defendant’s system. Sometime after six o’clock on the evening of June 18, 1913, Ira Wood Biddle and his wife, the plaintiff, went to said shelter to await a west bound train, that Mr. Biddle might see his brother, who was engineer thereon. Presently they heard the sound of a train approaching from the east and Mr. Biddle left his wife at the shelter and walked hurriedly westward that he might be opposite where the engine usually stopped. His course seemed to take him diagonally across said siding, with his back to the incoming train. However, it was not his brother’s train, a§ that had passed the station earlier, but another train destined for the side track on which he was walking. The engine whistle gave a blast as it entered the siding, and Mr. Biddle’s body badly mangled was found on tlje ties about 100 feet further west, at a point some 25 or more feet west of the west end of the platform, on defendant’s x’ight of way and not at a crossing. No witness was called who saw the accident, but it is a fair inference that he was killed by this train, although there is nothing to indicate that when struck he was on the platform. There is some evidence that the train came rapidly into the station and that no signals were heard except the said blast of the whistle. It was broad day light and the deceased was familiar with the place.
The court below granted a compulsory nonsuit, on the ground of contributory negligence.
The deplorable accident seems to have been the result of a mistake on part of Mr. Biddle. He knew the through train kept on the main track, assumed this was *303that train, and neglected to look hack. A person walking on one of two or more railroad tracks, and knowing that a train is coming, is. chargeable with negligence if he fails to ascertain upon which track it is, and the fact that he is on a side track will not -relieve him of that duty. In his haste and anxiety to see his brother Mr. Biddle neglected his own safety. The exact direction in which he was walking is not shown, but from where last seen alive and where the body was found, it is inferred that he was going so nearly parallel with the side track that he would walk thereon for at least 30 feet; and knowing he was on a track and that a train was approaching he should have ascertained its whereabouts. The law requires a traveler to keep a lookout while crossing the track, and it is equally important while walking upon it. Had the deceased been watchful for his own safety the accident would not have happened. The presumption of care on his part is rebutted by the circumstances. While he may not have been struck immediately as he stepped on the track, he was struck by a train he knew was approaching and which had he looked he must have-seen.
In any event, he was not a passenger nor intending to become such, nor was he at the station to assist a passenger on or off the train, or for any business connected with the railroad. His errand was a personal matter of his own. And, as he was not hurt at a public or permissive crossing, or so far as appears even on the station platform, or by any wanton or wilful act of the defendant, the accident creates no legal liability: Gillis v. Penna. R. R. Co., 59 Pa. 129; Balto. & Ohio R. R. Co. v. Schwindling, 101 Pa. 258; Brague v. Northern Cent. Ry. Co., 192 Pa. 242; Ambler v. Philadelphia & Reading Ry. Co., 39 Pa. Superior Ct. 198.
The assignment of error is overruled and the judgment is affirmed,